DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, 7, 9-10, 12, and 20-22 are objected to because of the following informalities:  
Claim 2 Line 1 states in part: “the membrane element” should be changed to state: --the rubber-elastic membrane element--
Claim 5 Line 4 states in part: “the region of the peripheral edge section” should be changed to state: --[[the]] a region of the peripheral edge section--
Claim 7 Line 1-2 states in part: “in the region of its peripheral edge section” should be changed to state: --in [[the]] a region of its peripheral edge section--
Claim 9 Line 2-3 states in part: “which lies opposite the membrane element at the side which is opposite to the fluid chamber in the working direction,” should be changed to state: --which lies opposite the membrane element at  a side of the device housing that is opposite to the fluid chamber in the working direction,--
Claim 10 Line 3 states in part: “the longitudinal side” should be changed to state: --[[the]] a longitudinal side--.
Claim 12 Line 2 states in part: “the region of the drive section” should be changed to state: --[[the]] a region of the drive section--
Claim 20 Line 3-7 states in part: “wherein the position detection device comprises two first and second detection components which cooperate with one another and of which the one is arranged on the base section of the piezoactuator which carries out a pivoting movement given the stroke movement of the membrane working section, and the other is arranged in a positionally fixed manner with respect to the device housing.” should be changed to state: --wherein the position detection device comprises movement given the stroke movement of the membrane working section, and the other is arranged in a positionally fixed manner with respect to the device housing.--
Claim 21 Line 3 states in part: “and by which by way of setting an operating voltage” should be changed to state: --and --
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a rigid support structure” in claim 16.
The piezoactuator in the region of the peripheral edge section of the membrane element is supported in the working direction at two locations … by way of (a rigid support structure).
“position detection device” in claim 19.
For the detection of a relative position between the piezoactuator and the device housing, said relative position changing given the stroke movement of the membrane working section.
“position detection device” in claim 22.
For the detection of a relative position between the piezoactuator and the device housing.
(for generating) position measurement values.
 “electronic control device” in claim 21-22.
Which by way of setting an operating voltage of a suitable magnitude at least one stroke position of the membrane working section which is assumed with respect to the device housing can be set.
For a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device
 “shut-off unit” in claim 24.
(By way of which shut-off unit) the second fluid channel can be shut off in order to prevent a flow of fluid into the fluid chamber through the second fluid channel, and wherein fluid which has flowed out of the fluid chamber into the first fluid channel, given the second fluid channel being shut-off by the shut-off unit can be sucked back into the fluid chamber by way of creating the underpressure in the fluid chamber.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
Rigid support structure
Elements 45 formed on inner surface of housing wall 26 as illustrated in Fig 4, which contact drive section 42 (see SPEC filed 07/28/2021 Page 13 Line 25-Page 14 Line 3, and Page 14 Line 8-13)
Position detection device
Elements 34,35 are the position detection device 33, the position detection device  detects movement of piezoactuator 7 relative to device housing 3 due to pivoting movement 74 (Fig 2, Fig 4 & Fig 7, & see SPEC filed 07/28/2021 Page 19 Line 1-20, Page 19 Line 25-31)
Shut-off unit
Shut-off valve 86 (Fig 1 & SPEC filed 07/28/2021 Page 20 Line 15-18)
Electronic control device
It is noted that elements 8,77 appear to be the corresponding structure in the specification (Fig 1 and SPEC filed on 07/28/2021 Page 10 Line 18-21, Page 16 Line 21-25, Page 19 Line 21-22), please see the §112(b) rejection below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5, 12-13, 15, 17 & 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5: Claim 5 recites the limitation "the piezoelement" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as --the [[piezoelement]] piezoactuator-- which has sufficient antecedent basis. 
Regarding Claim 5: Line 1-5 states: “wherein an elongate receiving recess which lies in the main extension plane is formed in the inside of the membrane element, wherein the receiving recess is designed in the manner of a blind hole, is open at one side in the region of the peripheral edge section of the membrane element and receives the drive section of the piezoelement for the enveloping thereof”. It is unclear the exact limitations the applicant is introducing here, specifically Apparatus claims are directed to the final product, applicant appears to be claiming an intermediate assembly method (e.g. claiming “an elongate receiving recess which lies in the main extension plane is formed in the inside of the membrane element, wherein the receiving recess is designed in the manner of a blind hole is open at one side in the region of the peripheral edge section of the membrane element” is directed to an intermediate structure as the claim goes on to state “and receives the drive section of the piezoelement for the enveloping thereof” meaning that the recess structure is filled by the drive section of the piezo element and thus is not present in the final structure of the device. Therefore, the claim is indefinite as the language of claim 5 is not directed to the final product.
Regarding Claim 12: Line 1-6 states: “wherein the piezoactuator comprises a piezoelectrically inactive carrier element which in the region of the drive section on at least one of its two longitudinal sides which face the working direction is provided with a piezoelement which has piezoelectric characteristics and which at each of its two sides which are facing away from one another in the working direction is flanked by an electrode of the electrode arrangement.” It is unclear the exact limitations the applicant is introducing here, specifically the claim states “the piezoactuator comprises a piezoelectrically inactive carrier element which in the region of the drive section” which indicates that the “carrier element” is a separate element from the claimed “drive section”. However the specification (Page 15 Line 23-30) and the drawings (Figure 6) appear to suggest that the carrier element and the drive section are the same structure, therefore the claim is unclear. For the purpose of examination, the claim language in question will be examined as best understood.
Claim 12 recites the limitation "the electrode arrangement" in Line 5-6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question will be read as: --[[the]] an electrode arrangement.--.
Regarding Claim 13: Line 1-2 states: “wherein the piezoactuator has a longitudinal shape and is designed in a lamella-like manner.” It is unclear the exact limitations the applicant is introducing here, specifically it is not clear what structures could be considered to be “lamella-like” or what “a lamella-like manner” constitutes. Therefore the scope of claim 13 is unclear. For the purpose of examination, the language “designed in a lamella-like manner.” of claim 13 will be examined as best understood to mean --having parallel layers--.
Regarding Claim 15: Line 1-3 states: “wherein the piezoactuator which is designed as a piezo bending transducer comprises a drive section which for creating the stroke movement of the membrane working section can execute a deflection movement.”. It is unclear the exact limitations the applicant is introducing here, specifically if the “drive section” recited in Line 2 is a drive section of the transducer or if the limitation is referencing the drive section recited in claim 1? For the purpose of examination the claim language in question will be read as: -- wherein the piezoactuator which is designed as a piezo bending transducer comprises [[a]] the drive section which for creating the stroke movement of the membrane working section can execute a deflection movement.--
Claim 17 recites the limitation "the support structures" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 17 Line 1 will be read as: --wherein the support structure comprises two support structures that engage--
Regarding Claim 21: Line 1-5 states: “wherein the fluid device comprises an electronic control device which is electrically connectable or connected onto the piezoactuator and by which by way of setting an operating voltage of a suitable magnitude at least one stroke position of the membrane working section which is assumed with respect to the device housing can be set.”. It is unclear the exact limitations the applicant is introducing here, specifically it is not clear what applicant considerers to be “a suitable magnitude” for the claimed setting of the operating voltage? As a result of this the scope of claim 21 is unclear.
Regarding Claims 21-22: Claim limitation “electronic control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As claimed the “electronic control device” (Claims 21-22) is required to perform the functions of:
“setting an operating voltage of a suitable magnitude at least one stroke position of the membrane working section which is assumed with respect to the device housing”
“a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device”.
 	When looking to the specification (i.e. Page 10 Line 18-21, Page 16 Line 21-25, Page 19 Line 21-22 of SPEC filed 07/28/2021), the disclosure fails to identify any particular structure the inventor intends to use to achieve the claimed functions. The specification only states that “electronic control device 8 has an internal closed loop control unit 77 for carrying out the closed-loop control measures which are described above” however this does not describe any particular structure which is used to perform the claimed functions, and the specification does not disclose an algorithm for performing the claimed specific function of “which by way of setting an operating voltage of a suitable magnitude at least one stroke position of the membrane working section which is assumed with respect to the device housing can be set” OR “for a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device”.  Therefore, the claim is indefinite (§2181 II B) and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above, the claims in the instant application modify the non-structural term “electronic control device” with the functions “setting an operating voltage of a suitable magnitude at least one stroke position of the membrane working section which is assumed with respect to the device housing” and “a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device”. However when looking back to the specification to determine the particular structure associated with the non-structural term the inventor uses to carry out the claimed functions, one of skill in the art is unable to say with reasonable certainty what the associated structure is because the specification describes the -electronic control device- by the functions it performs without describing what the actual structure the inventor intends to use for the -electronic control device-, or a particular algorithm which is used by the electronic control device in order to carry out the  functions of “which by way of setting an operating voltage of a suitable magnitude at least one stroke position of the membrane working section which is assumed with respect to the device housing can be set” OR “for a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device” as claimed. 
Further it has been held by the courts that:
describing a composition (i.e. “an electronic control device”) by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406.
Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-9, 11-15, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680.

    PNG
    media_image1.png
    642
    1009
    media_image1.png
    Greyscale
 Annotated Figure 1 of Nakajima US 2007/0035213 (Attached Figure 1)

    PNG
    media_image2.png
    791
    1081
    media_image2.png
    Greyscale
 Annotated Figure 2 of Nakajima US 2007/0035213 (Attached Figure 1A)
Regarding Claim 1: Nakajima US 2007/0035213 discloses the limitations: A fluid device (the fluid device is defined by the sum of its parts) comprising a fluid chamber (chamber P, Fig 1, ¶0028, ¶0030) which is designed for receiving a fluid (e.g. water) and which is commonly delimited by a device housing (10,10a,10b) and a bending-elastic membrane element (111, element 111 is a thin (0.2 mm) conductive part made of a metal ¶0031, and forms a part of the piezoelectric vibrator assembly 20; additionally ¶0030 states that element 20 is resiliently deformed in forward and reverse directions; additionally, the word resilient is defined as “able to recoil or spring back into shape after bending” and the word “elastic” is a synonym of the word “resilient”; additionally ¶0031 also states that “the amount of displacement of shim 111 can be increased by alternately applying positive and negative voltages between the shim 111 and the exposed surfaces of the pair of piezoelectric members 112 in contact with the front surface and the rear surface of the shim 111” meaning that element 111 is resiliently deformed in the same manner as the other parts of the disclosed piezoelectric vibrator assembly 20; Also, the prior art of Kitahara US 2009/0232680 provides evidence that when a thin (0.2 mm) conductive metal sheet (e.g. diaphragm sheet 14 described in ¶0054-¶0057 of Kitahara) is used to deliver a voltage to a piezoelectric element  (e.g. piezoelectric element 13 adhered at the center face of diaphragm sheet in Kitahara), the metal sheet is elastically transformed the same as the piezoelectric element during operation of the piezo (¶0054-¶0057 Kitahara); Therefore Kitahara provides evidence that the thin conductive shim 111 of Nakajima would be elastically transformed corresponding to transformation of the piezoelectric elements 112 in the piezoelectric vibrator assembly 20 of Nakajima; Furthermore, it is noted that element 111 in the prior art of Nakajima, addresses the claim language within the same confines as the structure of elements 42,43 in the instant application does) which has a planar extension (the circular shape (i.e. structure) of element 111 is the claimed planar extension as it extends in the main extension plane; additionally see Annotated Figure 2 of Nakajima US 2007/0035213 (Attached Figure 1A) above) in a main extension plane (as seen in Fig 2 and Fig 1, the circular shape (i.e. structure) of element 111 extends in a plane perpendicular to the drawing plane of Fig 1 (e.g. the plane that goes in and out of the drawing plane in Fig 1), the main extension plane is the plane of element 111 that elements 112,113,115 identified in Fig 2 are parallel to; additionally see Annotated Figure 2 of Nakajima US 2007/0035213 (Attached Figure 1A) above), wherein the membrane element 111 at a peripheral edge section (peripheral edge section = portion of element 111 which is contacted by elements 115, ¶0035 in Fig 2; and shown schematically in Annotated Figure 1 of Nakajima US 2007/0035213 (Attached Figure 1) above) is fixed to the device housing in a fluid-tight manner (i.e. fixed to elements 10a,10b of the device housing via sealing rings 13a,13b,130, ¶0026, ¶0040-¶0042, Fig 1-7A) and wherein a membrane working section of the membrane element (central portion of element 111 shown schematically in Attached Figure 1), which is framed by the peripheral edge section, for the change of the volume of the fluid chamber (chamber P) can be elastically deflected in a working direction (i.e. the polarization direction illustrated by arrows a,b in Figure 2, and indicated schematically in Attached Figure 1 & Attached Figure 1A, ¶0030 states that assembly 20 which includes element 111 is resiliently deformed in the forward (e.g. the b) direction and the reverse (e.g. the a) direction, also see ¶0031; the language “resiliently deformed” is understood to mean the same thing as elastically deformed) which is orientated transversely to the main extension plane whilst carrying out a stroke movement (i.e. stroke in the working direction to increase or decrease the volume of variable volume chamber P, Attached Figure 1 & Attached Figure 1A), by a piezoactuator (i.e. piezoelectric member 112 on front surface of 111 and piezoelectric member 112 on rear surface of 111, ¶0031) of the fluid device which acts upon the membrane element (i.e. acts on the front and rear surface of the membrane element 111, ¶0031), wherein the piezoactuator comprises a drive section (drive section = portion of piezoelectric members 112 which is above/below the central portion of element 111) which extends along the membrane working section (the drive section of the piezoelectric members 112 extends parallel to the membrane working section at the central portion of element 111). Nakajima US 2007/0035213 is silent regarding the limitations: wherein the membrane element consists of a rubber-elastic material; and (the piezoactuator) is embedded into the membrane element and is enveloped by the rubber- elastic material of the membrane element .
However, Okuyama USPN 4939405 does disclose the limitations: a bending-elastic membrane element (the bending-elastic membrane element is defined by the sum of its parts), wherein a membrane working section (i.e. thin electrode 3 in the middle of piezo-electric vibrator 2 in Fig 1, Column 2 Line 62-Column 3 Line 10) of the membrane element, can be elastically deflected in a working direction (working direction = vertical direction in Figure 1, Column 3 Line 5-10, elastically deflected as disclosed in Column 3 Line 57-Column 4 Line 14) whilst carrying out a stroke movement (i.e. bending downwards and upwards in the vertical direction as disclosed in Column 3 Line 57-Column 4 Line 14), by a piezoactuator of the fluid device (piezoactuator = piezo-electric films 9 and electrodes 4 on both sides of electrode 3, Column 3 Line 5-10, Fig 1) which acts upon the membrane element (the piezoactuator acts on the membrane element to cause it to bend downwards and upwards as illustrated in Fig 1), wherein the membrane element consists of a rubber-elastic material (i.e. the membrane element includes elastic elastomer 10, Fig 1, Column 3 Line 43-60, Column 4 Line 8-14, additionally the elastomer is disclosed as being silicone rubber), wherein the piezoactuator comprises a drive section (drive section = piezo-electric films 9,9 which sandwich element 3, Fig 1, Column 3 Line 5-10) which extends along the membrane working section (as seen in Fig 1, piezo-electric films 9,9 extend along electrode 3, Column 3 Line 5-10), is embedded into the membrane element and is enveloped by the rubber-elastic material of the membrane element (the drive section 9,9, and membrane working section 3, are both covered with the elastic material elastic elastomer 10, Fig 1, Column 3 Line 43-60, Column 4 Line 8-14).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane element 111 and piezoactuator (piezoelectric member 112 on front surface of 111 and piezoelectric member 112 on rear surface of 111) of Nakajima US 2007/0035213 with the elastic elastomer 10 covering both sides of the piezo-electric vibrator 2 (Fig 1, Column 3 Line 43-60, Column 4 Line 8-14) as taught by Okuyama USPN 4939405 in order to improve the lifetime and performance of the pump (Column 4 Line 8-57).
Regarding Claim 2: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the rubber-elastic membrane element (Nakajima - 111 | Okuyama - 3,10) consists of an elastomer material (Okuyama - elastic elastomer 10 is disclosed as being silicone rubber Column 3 Line 43-60).
Regarding Claim 3: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the piezoactuator is fixed to the membrane element in a manner such that the membrane element and the piezoactuator form a subassembly which can be handled as a unit (in the prior art of Nakajima, piezoelectric members 112 are layered on each of the front surface and the rear surface of element 111 (i.e. the claimed membrane element) as disclosed in ¶0031; furthermore, in the combination of Nakajima as modified by Okuyama, both the membrane element and the piezoactuator are covered with elastic elastomer 10, thus after membrane element and the piezoactuator are covered with elastic elastomer 10, it would define a subassembly as claimed, which would be capable of being handled as a unit).
Regarding Claim 4: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the drive section of the piezoactuator (Nakajima - portion of piezoelectric members 112 which is above/below the central portion of element 111 | Okuyama - piezo-electric films 9,9 which sandwich element 3) which is embedded into the membrane element is peripherally overmoulded by the material of the rubber-elastic membrane element (in the combination of Nakajima as modified by Okuyama, both the membrane element and the piezoactuator are covered with elastic elastomer 10, thus after membrane element and the piezoactuator are covered with elastic elastomer 10, the drive section of the piezoactuator would be both embedded in elastomer 10 of the membrane element and peripherally overmoulded by the material of the rubber-elastic membrane element).
Regarding Claim 5: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally in the combination of Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 wiring connection projection 114 (Nakajima - Fig 2, ¶0034) and lead wires 11,12 (Okuyama - Fig 1, Column 5 Line 3-9) extend from one side of the fluid device, and the structure of these elements would be in a region of the annular shaped peripheral edge section of the membrane element.
Further Regarding Claim 5: Claim 5 recites product by process claim language: “wherein an elongate receiving recess which lies in the main extension plane is formed in the inside of the membrane element, wherein the elongate receiving recess is designed in the manner of a blind hole, is open at one side in a region of the peripheral edge section of the membrane element and receives the drive section of the piezoactuator for the enveloping thereof”
The language of claim 5 requires a recess inside the membrane element, where the recess is filled with the drive section of the piezoactuator, such that the membrane element envelopes the drive section of the piezoactuator. Thus the recess inside the membrane and the corresponding blind hole open at one side in the region of the peripheral edge section of the membrane element, are intermediate structure, and are therefore given little weight in an apparatus claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 is the same structure as described by claim 5, Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 meets the limitations of claim 5 even though the same manufacturing process (“wherein an elongate receiving recess which lies in the main extension plane is formed in the inside of the membrane element, wherein the elongate receiving recess is designed in the manner of a blind hole, is open at one side in a region of the peripheral edge section of the membrane element and receives the drive section of the piezoactuator for the enveloping thereof.”) may not have been used.
Regarding Claim 6: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the membrane element (Nakajima - 111 | Okuyama - 3,10) is designed in a plate-like manner (Nakajima - element 111 is formed by a thin conductive metal plate material, ¶0031; thus it is designed in a plate-like manner).
Regarding Claim 8: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the membrane element (Nakajima - 111 | Okuyama - 3,10) is arranged in the device housing as a separating wall (in the combination of Nakajima as modified by Okuyama, both the membrane element and the piezoactuator are covered with elastic elastomer 10, thus after membrane element and the piezoactuator are covered with elastic elastomer 10, thus element 20 in the prior art of Nakajima would be equivalent to the membrane element and the piezoactuator of Nakajima being covered with elastic elastomer 10 of Okuyama; also the structure illustrated in Fig 1 of Okuyama would also be equivalent to the combination of references) between the fluid chamber and a breathing chamber (Nakajima - as seen in Fig 1 of Nakajima element 20 separates the fluid chamber from the breathing chamber, additionally see Attached Figure 1) which constantly communicates with the surroundings via at least one breathing opening (Nakajima - Attached Figure 1).
Regarding Claim 9: Nakajima US 2007/0035213 does disclose the limitations: wherein a housing rear wall of (Attached Figure 1) the device housing which lies opposite the membrane element at a side of the device housing (Attached Figure 1) that is opposite to the fluid chamber in the working direction (Attached Figure 1), on its inner surface which faces the membrane element (the indicated side is on the inner surface of element 10a of the device housing which faces the membrane element), comprises a surface structure (Attached Figure 1) which consists of a field of deepenings and prominences (as seen in Attached Figure 1, the surface structure has multiple Deepings and prominences).
Regarding Claim 11: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the drive section of the piezoactuator (Nakajima - portion of piezoelectric members 112 which is above/below the central portion of element 111) comprises an electrode arrangement (Nakajima - electrode 113 above element 111 in Fig 2 & electrode 113 below element 111 in Fig 2), to which an operating voltage can be applied in a variable magnitude (Nakajima - ¶0030-¶0033, ¶0043, operating voltage = alternating electric field | Okuyama - Column 2 Line 62-Column 3 Line 10, Column 3 Line 49-Column 4 Line 14, operating voltage = AC voltage; additionally the structure of the prior art is capable of having the operating voltage applied in a variable magnitude), by way of which operating voltage a deflection movement of the drive section of the piezoactuator can be created (Nakajima - ¶0030-¶0032, ¶0043, deflection movement = reciprocating vibration is created | Okuyama - deflection movement = vibration in the up and down direction as shown in Fig 1, Column 3 Line 57-Column 4 Line 7), said deflection movement causing the stroke movement of the membrane working section (Nakajima - Attached Figure 1 | Okuyama - as best illustrated in Fig 1, the vibration in the up and down direction causes the stroke movement of the membrane working section).
Regarding Claim 12 (examined as best understood): Nakajima US 2007/0035213 does disclose the limitations: wherein the piezoactuator (piezoelectric member 112 on front surface of 111 and piezoelectric member 112 on rear surface of 111) comprises (i.e. has located therebetween) a piezoelectrically inactive carrier element (i.e. portion of element 111 located between the membrane working section and the peripheral edge section of element 111, also see Attached Figure 1; it is noted that the specified portion would support (e.g. carry) a portion of the piezoactuator) which in a region of the drive section (i.e. a region near the portion of piezoelectric members 112 which is above/below the central portion of element 111) on at least one of its two longitudinal sides which face the working direction (i.e. on both longitudinal sides of the piezoelectrically inactive carrier element) is provided with a piezoelement (the top surface of the indicated portion of element 111 has one piezoelectric member 112 of the piezoactuator and the bottom surface of the indicated portion has the other piezoelectric member 112 of the piezoactuator) which has piezoelectric characteristics and which at each of its two sides which are facing away from one another in the working direction (i.e. top side and bottom side of the piezoelectrically inactive carrier element) is flanked by an electrode (electrode 113 on top in Fig 2 and 113 on bottom in Fig 2, both electrodes are oriented parallel to the piezoelectrically inactive carrier element) of an electrode arrangement (electrode arrangement = 113 - top, 111, 113 - bottom; the prior art addresses this limitation within the same confines as the instant application) 
Regarding Claim 13: Nakajima US 2007/0035213 does disclose the limitations: wherein the piezoactuator has a longitudinal shape (as seen in Figs 2-4 and Fig 6, the piezoactuator has a shape that extends in a longitudinal direction (i.e. longitudinal direction of Fig 6)) and is designed in a lamella-like manner (designed to have parallel layers, e.g. layered, as seen in Fig 6 piezoelectric members 112 are layered with element 111).
Regarding Claim 14: Nakajima US 2007/0035213 does disclose the limitations: wherein the piezoactuator is a piezo bending transducer (the piezoelectric members 112 on the opposite surfaces of 111 are a piezo bending transducer within the same confines that the instant application addresses this limitation).
Regarding Claim 15: Nakajima US 2007/0035213 does disclose the limitations: wherein the piezoactuator which is designed as a piezo bending transducer comprises the drive section which for creating the stroke movement of the membrane working section can execute a deflection movement (Nakajima - ¶0030-¶0032, ¶0043, deflection movement = reciprocating vibration is created).
Regarding Claim 18: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the piezoactuator comprises a base section (Nakajima - 114 | Okuyama - portion of lead wire 11 located outside of elastomeric layer 10 in Figure 1) which connects axially onto the drive section (Nakajima - element 114 connects axially in the working direction onto the drive section (i.e. portion of piezoelectric members 112 which is above/below the central portion of element 111) via the working section (i.e. the central portion of element 111)) and in a freely ending manner projects out of the membrane element (Okuyama - as seen in Figure 1, the portion of lead wire 11 which corresponds to the base section, projects out of elastomeric layer 10 (which corresponds to the membrane element) and then ends, thus the base section projects out of the membrane element in a freely ending manner).
Regarding Claim 23: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the fluid device is a fluid suction device, concerning which an underpressure can be created by way of a volume increase of the fluid chamber which is caused by way of the piezoactuator (Nakajima - ¶0030, Figure 1, when the volume of chamber P is increased the liquid flows into chamber P, the described flow is caused by suction (i.e. an underpressure) generated by the movement caused by the piezoactuator | Okuyama - Column 3 Line 60-67), by way of which underpressure a fluid which is located in a first fluid channel (Nakajima - regarding “a first fluid channel” see Attached Figure 1, additionally regarding the limitation “a fluid which is located in a first fluid channel” would correspond to the water which is located in the indicated first fluid channel at the very end of the discharge stroke of the piezo) which is connected to the fluid chamber (Nakajima - as seen in Attached Figure 1, the first fluid channel is connected to the fluid chamber) can be sucked into the fluid chamber (Nakajima - when the device switches from the discharge stroke to the suction stroke, the claimed “fluid which is located in the first fluid channel” would be able to be sucked into the fluid chamber as it is located upstream check valve 17B).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 as applied to claim 1 above, and further in view of Iijima USPN 4944028.
Regarding Claim 19: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Nakajima US 2007/0035213 is silent regarding the limitations: a position detection device which is designed for the detection of a relative position between the piezoactuator and the device housing, said relative position changing given the stroke movement of the membrane working section. 
However Iijima USPN 4944028 does disclose the limitations: a position detection device (Fig 4, 2,3a,3b) which is designed for the detection of a relative position (i.e. clearance “d” illustrated in Fig 4) between a circular disc (1, Column 5 Line 51-58) having element 2 (Fig 4) and a pair of detecting elements (3a,3b), said relative position (i.e. clearance) changing given movement of the circular disc (Column 5 Line 59-Column 6 Line 15). 
Hence it would have been obvious to one of ordinary skill in the art to modify the membrane element 111 and the inner surfaces of the device housing (10a,10b) which face the membrane element in the working direction of Nakajima US 2007/0035213 with the magnetized pattern 2 and pair of detecting elements (3a,3b) of Iijima USPN 4944028 in order to precisely detect a clearance of the structure connected to the magnetized pattern with the detecting elements facing opposite surfaces of the detected object (Column 5 Line 66-Column 6 Line 15).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 as applied to claim1 above, and further in view of Hull USPN 3911796.
Regarding Claim 10: Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the membrane element (Nakajima - 111 | Okuyama - 3,10) has a rear-side membrane surface (Nakajima - Attached Figure 1) which faces away from the fluid chamber (Nakajima - as seen in Attached Figure 1, the rear side membrane surface faces away from the fluid chamber) on a longitudinal side next to the drive section of the piezoactuator (Nakajima - as seen in Attached Figure 1 the rear side fluid surface is located on a longitudinal side of the fluid device; additionally the indicated rear side fluid surface is located near (i.e. next to) the portion of piezoelectric members 112 which is above/below the central portion of element 111 (e.g. the drive section)) . Nakajima US 2007/0035213 is silent regarding the limitations: a groove arrangement is formed (in the rear side membrane surface). 
However Hull USPN 3911796 does disclose the limitations: a fluid chamber (chamber between the diaphragm and element 20 in  Fig 4); a membrane element (diaphragm illustrated in Fig 1, Fig 4 and Fig 6); wherein the membrane element has a rear-side membrane surface (rear surface of the diaphragm where elements 18/24 are located in Fig 1, Fig 4 and Fig 6) which faces away from the fluid chamber and (Fig. 4) in which a groove arrangement (i.e. grooves between wear ridges 24 in Fig 6, Column 3 Line 20-23) is formed (as seen in Fig 1, Fig 4 and Fig 6, the wear ridges are formed in the surface facing away from the fluid chamber, Column 3 Line 4-7, Column 3 Line 20-23). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear side membrane surface (Attached Figure 1) of Nakajima US 2007/0035213 with the wear ridges 24 of Hull USPN 3911796 in order to protect against premature wear of the membrane (Column 3 Line 4-7, Column 3 Line 20-23).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 as applied to claim 1 above, and further in view of Ito USPN 9926923.

    PNG
    media_image3.png
    431
    1069
    media_image3.png
    Greyscale
 Annotated Figure 1 of Okuyama USPN 4939405 (Attached Figure 2)

Regarding Claims 16 & 17: Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 does disclose the limitations: wherein the piezoactuator in the region of the peripheral edge section of the membrane element (Nakajima - Attached Figure 1 | Okuyama - see Annotated Figure 1 of Okuyama USPN 4939405 (Attached Figure 2) above) is supported in the working direction at two locations (Nakajima - supported at a location between elements 13a,13b on the right side of figure 1, and at a location between elements 13a,13b on the left side of Figure 1) which are distanced to one another in the main extension plane of the membrane element (Nakajima - distanced from each other in the horizontal direction of Figure 1 which is at some angle to the axis extending longitudinally in the main extension plane, Attached Figure 1, Attached Figure 1A), by way of the device housing (Nakajima - as seen in Figure 1, the right side and left side of the membrane element is supported by elements 10a,10b of the device housing securing the membrane element therebetween) in the main extension plane (in the combination of Nakajima as modified by Okuyama, since the membrane element is secured between elements 10a,10b of the device housing, it would also be secured in the main extension plane). Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 is silent regarding the limitations: a rigid support structure of the device housing, wherein the support structure comprises two support structures that engage into fixation recesses of the membrane element and by way of this positively fix the membrane element relative to the device housing. 

    PNG
    media_image4.png
    406
    1009
    media_image4.png
    Greyscale
 Annotated Figure 3 of Ito USPN 9926923 (Attached Figure 3)
However Ito USPN 9926923 does disclose the limitations: a device housing (3,2), a membrane element 4, and a rigid support structure of the device housing (see Annotated Figure 3 of Ito USPN 9926923 (Attached Figure 3) above), wherein the support structure comprises two support structures (as seen in Figure 3 and Figure 1, the support structure includes multiple elements 14 disposed at intervals, Column 4 Line 24-34) that engage into fixation recesses (Attached Figure 3) of the membrane element and by way of this positively fix the membrane element relative to the device housing (Figure 3, Column 4 Line 30-34). 
Hence it would have been obvious to one of ordinary skill in the art to modify the device housing (10a,10b) and the peripheral edge section outside of sealing rings (13a,13b) of Nakajima US 2007/0035213 with the rigid support structure 14, concave parts 13, and fixation recesses (Attached Figure 3) of Ito USPN 9926923 in order to hold the membrane element with a strong force when the device housing 3,2 is joined together (Column 5 Line 11-16, Column 5 Line 27-31).

Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 as applied to claim 1, and further in view of Furlani USPN 6262519.
Regarding Claim 7: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 discloses the claimed limitations except for: wherein the membrane element in a region of its peripheral edge section has a rectangular elongate outer contour, so that it has an elongate shape which extends along an imaginary membrane longitudinal axis.
However, Furlani USPN 6262519 does disclose the limitations: a membrane element (122, Column 5 Line 60-63, Figure 2, Figure 1; it is noted that element 122 insulates element 80 from fluid chamber 120), having a peripheral edge section (portion of element 122 generally indicated by element number 122 in Fig 2) wherein the membrane element in the region of its peripheral edge section (i.e. region to the right/above element number 80 in Fig. 1) has a rectangular elongate outer contour (as seen in Fig 1 the membrane element has a rectangular elongate outer contour along the depth direction (e.g. z axis) in Fig 1), so that it has an elongate shape which extends along an imaginary membrane longitudinal axis (i.e. an rectangular shape extending along the longitudinal axis defined by the section view of Fig 2 indicated in Fig 1; the imaginary membrane longitudinal axis is the longitudinal axis defined by the section view of Fig 2 indicated in Fig 1, also see Figure 2).
Changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the membrane element describe with the language “wherein the membrane element in a region of its peripheral edge section has a rectangular elongate outer contour, so that it has an elongate shape which extends along an imaginary membrane longitudinal axis” was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).  This is particularly true when the specification gives little or no description of why such changes in shape are unique, unpredictable, advantageous, or the like.  The only disclosure given in the application with regards to the shape of the membrane element describe with the language identified above are Page 4 Line 9-13 and Page 11 Line 3-7; however neither of these passages explain how the particular shape is significant or identify the shape is unique, unpredictable, advantageous, or the like.
Hence, it would have been obvious to one having ordinary skill in the art at the time of applicant's invention to modify the shape of the membrane element in the device of Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 to be of the claimed shape of the membrane element describe with the language identified above (and taught by Furlani USPN 6262519), as such changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious as the claimed shape of the membrane element is known as taught by the prior art of Furlani USPN 6262519 (see Figures 1-2 of Furlani USPN 6262519). 
Furthermore, absent persuasive evidence that the particular configuration of the claimed shape described by the language “wherein the membrane element in a region of its peripheral edge section has a rectangular elongate outer contour, so that it has an elongate shape which extends along an imaginary membrane longitudinal axis” is significant such changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).  This is particularly true when the specification gives little or no description of why such changes in shape are unique, unpredictable, advantageous, or the like.  The only disclosure given in the application with regards to the shape of the membrane element describe with the language identified above are Page 4 Line 9-13 and Page 11 Line 3-7; however neither of these passages explain how the particular shape is significant or identify the shape is unique, unpredictable, advantageous, or the like.
Regarding Claim 21: Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and evidenced by Kitahara US 2009/0232680 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Nakajima US 2007/0035213 discloses the limitations: by way of setting an operating voltage of a suitable magnitude (i.e. by applying an operating voltage with a magnitude of 0 between element 111 and elements 112, ¶0031) at least one stroke position of the membrane working section (i.e. an undeflected / un-displaced position of the membrane working section, e.g. position illustrated in Fig 6) which is assumed with respect to the device housing (i.e. assumed relative to the point between elements 11a,11b which is intersected by element 111 in Figure 6; when the 0 magnitude voltage is applied to the piezo-actuator, the piezo-actuator does not move from the undeflected position, and thus has a displacement of 0 from the undeflected position defined by -the point between elements 11a,11b which is intersected by element 111 in Figure 6-). Nakajima US 2007/0035213 is silent regarding the limitations: An electronic control device which is electrically connectable onto the piezoactuator can set the operating voltage. 
However Furlani USPN 6262519 does disclose the limitations: a piezoactuator 80, An electronic control device 30 which is electrically connectable (i.e. connectable via voltage source 40 and wires 24,26) onto the piezoactuator (as seen in Figures 6-8, Figure 2) and which by way of setting an operating voltage of a suitable magnitude (i.e. an operating voltage of zero when element 30 is open) at least one stroke position of the membrane working section (i.e. the undeflected / un-displaced position illustrated in Figure 6, the undeflected / un-displaced position illustrated in Figure 2) which is assumed with respect to the device housing can be set (i.e. can be set by opening control device 30 as seen in Fig 6). 
Hence it would have been obvious to one of ordinary skill in the art to modify the piezoactuator of Nakajima US 2007/0035213 with the electronic control device 30, voltage source 40 and wires 24,26 of Furlani USPN 6262519 in order to operate the piezoelectric pump in a known manner.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2007/0035213 in view of Okuyama USPN 4939405 and Furlani USPN 6262519 and evidenced by Kitahara US 2009/0232680 as applied to claim 21 above, and further in view of Iijima USPN 4944028 and Rosenberg USPN 4596575.
Regarding Claim 22: Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 and Furlani USPN 6262519 and evidenced by Kitahara US 2009/0232680 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 21. Additionally, Nakajima US 2007/0035213 as modified by Okuyama USPN 4939405 and Furlani USPN 6262519 discloses the limitations: a relative position between the piezoactuator and the device housing (Nakajima - relative position between membrane working section in Attached Figure 1 and the indicated housing rear wall in Attached Figure 1 | Okuyama - relative position between element 3 in Fig 1 and surface of housing 1 between elements 5 and 6 in Fig 1 | Furlani - relative position between element 60 and surface of housing 110 between elements 140 and 130 in Figure 2) , said relative position changing given the stroke movement of the membrane working section (Nakajima - ¶0030-¶0032 | Okuyama - Column 3 Line 57-Column 4 Line 14 | Column 2 Line 12-25, Fig 2, Fig 6-8). Nakajima US 2007/0035213 is silent regarding the limitations: a position detection device which is designed for the detection of a relative position between the piezoactuator and the device housing, wherein the electronic control device is designed for a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device.
However Iijima USPN 4944028 does disclose the limitations: a position detection device (Fig 4, 2,3a,3b) which is designed for the detection of a relative position (i.e. clearance “d” illustrated in Fig 4) between a circular disc (1, Column 5 Line 51-58) having element 2 (Fig 4) and a pair of detecting elements (3a,3b), said relative position (i.e. clearance) changing given movement of the circular disc (Column 5 Line 59-Column 6 Line 15). Nakajima US 2007/0035213 is silent regarding the limitations: wherein the electronic control device is designed for a setting of the stroke position of the membrane working section, said setting being closed-loop controlled on the basis of position measurement values of the position detection device.
However Rosenberg USPN 4596575 does disclose the limitations: an electronic control device 2, a membrane working section 32, and a position detection device 36; wherein the electronic control device 2 is designed for a setting of the stroke position of the membrane working section (i.e. an amount of the liquid to be pumped), said setting being closed-loop controlled on the basis of position measurement values of the position detection device (Column 2 Line 66-Column 3 Line 30). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane element 111 and the inner surfaces of the device housing (10a,10b) which face the membrane element in the working direction of Nakajima US 2007/0035213 with the magnetized pattern 2 and pair of detecting elements (3a,3b) of Iijima USPN 4944028 in order to precisely detect a clearance of the structure connected to the magnetized pattern with the detecting elements facing opposite surfaces of the detected object (Column 5 Line 66-Column 6 Line 15); and modify the control device 30 of Furlani USPN 6262519 with the control device 2 which uses information 37 from the position sensor to derive an amount of the liquid pumped (Column 3 Line 8-31) of Rosenberg USPN 4596575 in order to automatically stop pumping fluid after a desired quantity has been delivered (Column 2 Line 5-14).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 20 “wherein the piezoactuator comprises a base section which connects axially onto the drive section and in a freely ending manner projects out of the membrane element, wherein the position detection device comprises first and second detection components which cooperate with one another and of which one is arranged on the base section of the piezoactuator which carries out a pivoting movement given the stroke movement of the membrane working section, and the other is arranged in a positionally fixed manner with respect to the device housing.” in combination with all the limitations of intervening claims 1 & 19.
Regarding claim 24: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 24 “wherein a second fluid channel is additionally connected to the fluid chamber, wherein the fluid can flow into the fluid chamber through the second fluid channel and the fluid can flow out of the fluid chamber through the first fluid channel, wherein a shut-off unit is assigned to the second fluid channel, by way of which shut-off unit the second fluid channel can be shut off in order to prevent a flow of fluid into the fluid chamber through the second fluid channel, and wherein fluid which has flowed out of the fluid chamber into the first fluid channel, given the second fluid channel being shut- off by the shut-off unit can be sucked back into the fluid chamber by way of creating the underpressure in the fluid chamber.” in combination with all the limitations of intervening claims 1 & 23.

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Budde USPN 5261798 - teaches a seal for a membrane in a membrane pump.
Oxford languages - provides a definition and synonyms for “resiliently” and “resilient”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746